Citation Nr: 0411685	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-05 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for arterial hypertension.

2.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches with post-traumatic exacerbation.

3.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable rating for peptic 
ulcer disease (PUD) and hepatitis C.

5.  Entitlement to service connection for right shoulder 
pain.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for a facial and scalp 
rash.


9.  Entitlement to service connection for sinusitis and 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 8, 1974 to July 
7, 1976, from July 11, 1979 to July 9, 1987, and from 
September 24, 1989 to July 31, 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The RO, in pertinent part, denied entitlement to service 
connection for right shoulder pain; tinnitus; bilateral 
hearing loss; facial and scalp rash; and sinusitis and 
rhinitis.  The RO granted entitlement to service connection 
and assigned evaluations for the following disabilities: 10 
percent for arterial hypertension; noncompensable evaluation 
for peptic ulcer disease and hepatitis C; 10 percent for 
migraine headache with post-traumatic exacerbation; and 10 
percent for PTSD.  All of the aforementioned evaluations were 
made effective August 1, 1999, the day following the date of 
separation from active service.




In February 2002 the RO denied entitlement to service 
connection for Hepatitis A and Hepatitis B.  In August 2002 
the veteran filed a Notice of Disagreement (NOD) with the 
above denial.  The RO did not issue a Statement of the Case 
(SOC) addressing the NOD.  When there has been an initial RO 
adjudication of a claim and a NOD as to its denial, the 
claimant is entitled to a SOC, and the RO's failure to issue 
a SOC is a procedural defect requiring remand.

As to the issue of entitlement to service connection for 
hepatitis A and B, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The competent and probative evidence of record 
establishes that arterial hypertension is not manifested by 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  

3.  The competent and probative evidence of record 
establishes that migraine headache with posttraumatic 
exacerbation is not manifested by dementia due to head 
trauma, with objective evidence of: occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events). 




4.  The competent and probative evidence of record 
establishes that PTSD is not manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).

5.  The competent and probative evidence of record 
establishes that peptic ulcer disease is no more than mild 
with brief episodes of recurring symptoms.

6.  The competent and probative evidence of record 
establishes that hepatitis C is asymptomatic.

7.  The competent and probative evidence of record 
establishes that the veteran does not have a right shoulder 
disorder which has been linked to service on any basis.

8.  The competent and probative evidence of record indicates 
that tinnitus is not related to the veteran's period of 
active duty service. 

9.  The competent and probative evidence of record 
establishes that the veteran does not have a bilateral 
hearing loss recognized as a disability for VA compensation 
purposes which has been linked to service on any basis.

10.  The competent and probative evidence of record 
establishes that the veteran does not have facial or scalp 
rash which has been linked to service on any basis.

11.  The competent and probative evidence of record 
establishes that the veteran does not have sinusitis or 
rhinitis which has been linked to active service on any 
basis.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for arterial hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code 7171 (2003). 

2.  The schedular criteria for an initial rating in excess of 
10 percent for migraine headache with post-traumatic 
exacerbation have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.124a, 4.130, 
Diagnostic Codes 8045 and 9304 (2003).

3.  The schedular criteria for an initial rating in excess of 
10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2003).

4.  The schedular criteria for an initial separate 
compensable evaluation of 10 percent for peptic ulcer disease 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7305 
(2003).

5.  The schedular criteria for an initial compensable 
evaluation for hepatitis C have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.114, 
Diagnostic Code 7354 (2003).

6.  A chronic acquired disorder for VA compensation purposes 
manifested by right shoulder pain was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 112, 1154, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).

7.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A; 38 
C.F.R. §§ 3.102, 3.159, 3.303.

8.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

9.  A facial and scalp rash was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

10.  Sinusitis and rhinitis were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1154, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  The 
Act also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issues on appeal.  In October 2001, the 
RO notified the veteran of the enactment of the VCAA.  The RO 
advised him to identify any evidence not already of record, 
and that it would make reasonable efforts to obtain any such 
evidence pertaining to the issues currently on appeal.  In 
doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA.  38 C.F.R. 
§ 5103(a) (West Supp. 2002); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claims.  In particular, through the issuance 
of the November 2000 rating decision and the March 2002 
statement of the case (SOC), he has been given notice of the 
requirements for increased evaluations, as well as 
establishing entitlement to service connection.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.159(b)).  The duty to assist has been satisfied 
because the RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, including any 
relevant records adequately identified by him, as well as 
authorized by him to be obtained.  

The evidence includes the service medical records that 
pertain to the issues on appeal.  VA outpatient treatment 
records have been obtained and associated with the claims 
file.  The veteran has indicated that he has received no 
other post-service medical treatment.  

The veteran also underwent a VA compensation examination in 
February 1977, July 2000, August 2000, and September 2000, 
and those examination reports are of record.  The Board finds 
that another VA examination is not warranted in this case 
because there is no reasonable possibility that additional VA 
examinations would substantiate those claims which have been 
denied.  The VA examinations of record address the nature and 
extent of severity of the disabilities for which the veteran 
seeks increased evaluations, as well as address the presence 
and etiology of any other diagnosed disabilities.  Therefore, 
remand or deferral for the scheduling of additional VA 
examination is not required.  38 U.S.C.A. § 5103A(d) (West 
2002).  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
(as will be discussed in further detail below) that the 
majority of the claims must be denied.  The circumstances 
under which VA will refrain from or discontinue providing 
assistance includes a claimant's ineligibility for the 
benefit sought.  38 U.S.C.A. § 5103A(a)(2) (West 2002).

Therefore, any change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
taken to assist the veteran in obtaining relevant evidence, 
there would remain no reasonable possibility that such 
assistance could aid in substantiating this claim.  Thus, the 
Board concludes that there is no further duty to assist the 
veteran in the development of his claims.  38 U.S.C. § 5103A.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that the 
veteran is not prejudiced by its consideration of his claim 
pursuant to this new law.  As set forth above, VA has already 
met all obligations to the veteran under this new law.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claims.  See Bernard, 
supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC stated, "The VCAA is a reason to remand many, 
many claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  


In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded various opportunities to submit 
additional evidence.  It appears to the Board that the 
claimant has indeed been notified that he should provide 
or identify any and all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  While the veteran had 
indicated an interest in being provided a review of his claim 
by a Decision Review Officer, he has also appealed the denial 
of his claimed benefits to the Board, and his representatives 
have prepared statements on his behalf to the Board in this 
regard.  A complete review of his claims was undertaken by 
the RO in the March 2002 SOC.  There are no outstanding 
hearing requests of record.  Adjudication of the claims may 
proceed, consistent with the VCAA.  The record demonstrates 
that remand for further action in accordance with the VCAA 
would serve no useful purpose.  See Soyini, supra. Having 
determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.  


Increased Ratings

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The CAVC has 
held that a claimant may not be compensated twice for the 
same symptomatology, as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2003).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue. See 38 U.S.C.A. § 5107.

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." 

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
VCAA.


Analysis

Arterial Hypertension

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
contentions of the veteran; service medical records; reports 
of VA examination dated in February 1977, July 2000, August 
2000, and September 2000; and VA outpatient treatment records 
dated between 2000 and 2001.  

Arterial hypertension is currently rated under diagnostic 
code 7101 as 10 percent disabling. 38 C.F.R. § 4.104.  Under 
this code section, a 10 percent rating is assigned for 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more. Id.  A 10 percent rating is the minimum rating 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  Id.

A note following diagnostic code 7101 instructs the rating 
specialist that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the veteran's arterial hypertension more closely 
approximates the criteria for the currently assigned 10 
percent rating.  
In this regard, upon separation examination from the military 
in February 1999, the veteran's blood pressure was recorded 
as 140/86.

Upon VA examination, blood pressure was found to be under 
control with the use of medication.  Blood pressure was 
120/82.  The veteran denied shortness of breath, chest pain, 
or palpitations.  The EKG was normal.

VA outpatient treatment records dated between 2000 and 2001 
reveal hypertension was controlled with the use of 
medication.  Readings were recorded as follows: 124/71 in 
October 2000; 140/82 in January 2001; 128/86 in April 2001; 
119/76 in June 2001; and 123/78 in September 2001.

The Board finds that the objective evidence of record does 
not support a finding of entitlement to the higher evaluation 
of 20 percent.  In order to warrant a 20 percent rating under 
diagnostic code 7101, there must be evidence of diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  38 C.F.R. § 4.104.

The evidence clearly shows that arterial hypertension is well 
controlled with medication.  Though the veteran argues that 
his hypertension should be rated higher than 10 percent 
because his blood pressure readings would be higher without 
the use of medication, the rating criteria does not provide 
for an evaluation on this basis.  Id.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
arterial hypertension from the original award of service 
connection to the present, and its effects on his earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41; Fenderson, supra.  Should his disability picture 
change in the future, he may be assigned a higher rating. See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than that noted above, and 
no basis for assignment of "staged" ratings per Fenderson, 
supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for arterial 
hypertension.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


B.  Migraine Headache

The veteran's migraine headaches are currently rated under 
diagnostic codes 8045 and 9304.  Under diagnostic code 8045, 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code. 38 C.F.R. 
§ 4.124a.  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc.,  recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304. Id.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma. Id.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma. Id.

Under diagnostic code 9304, which provides for dementia due 
to head trauma, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 
38 C.F.R. § 4.130.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
contentions of the veteran; service medical records; reports 
of VA examination dated in February 1977, July 2000, August 
2000, and September 2000; and VA outpatient treatment records 
dated between 2000 and 2001.  


Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the veteran's migraine headache with post-
traumatic exacerbation more closely approximates the criteria 
for the currently assigned 10 percent rating.  

In this regard, the veteran's service medical records reveal 
the onset of headaches after he was involved in a motor 
vehicle accident and then assaulted.  These records also 
indicate he was prescribed Imitrex in May 1998. 

Upon VA neurological examination in August 2000, the veteran 
relayed a history of migraine headaches after an in-service 
motor vehicle accident.  He indicated his migraines occurred 
two to three times per week.  He stated that they were severe 
and associated with photophobia, sonophobia, and loss of 
movement.  There were no complaints of nausea.

The veteran's cranial nerve examination was within normal 
limits.  Sensory examination was unremarkable.  He was 
diagnosed with migraine headache with post-traumatic 
exacerbation.

VA outpatient treatment records dated between 2000 and 2001 
have been associated with the claims folder.  However, these 
records are devoid of complaints of symptomatology related to 
migraine headaches.

The veteran contends that he should be evaluated under 
diagnostic code 8100 for migraine headaches, however; the 
claims file clearly indicates that the veteran's headaches 
had their initial onset after an in-service motor vehicle 
accident and assault.  Thus, the Board finds that the 
veteran's migraine headaches are rated under the proper 
diagnostic code.  

As noted previously, a rating in excess of 10 percent for 
brain disease due to trauma under diagnostic code 9304 is not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma. 38 C.F.R. § 4.124a.  


In order for the veteran to be assigned a 30 percent rating 
for dementia due to head trauma, there would have to be 
objective evidence of: occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130.  

Though the veteran complained of sleep impairment upon VA 
psychiatric examination in August 2000, these complaints were 
made in reference to the veteran's service-connected PTSD.

Accordingly, the Board finds no basis upon which to predicate 
assignment of a higher disability rating for migraine 
headaches with post-traumatic exacerbation, with application 
of pertinent governing criteria.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance. The benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent.  See Gilbert, supra. 


PTSD

The service-connected PTSD is currently rated as 10 percent 
disabling under diagnostic code 9411, 38 C.F.R. § 4.130.  A 
10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. 38 C.F.R. § 4.130.  

A 30 percent disability evaluation is assigned under the 
general rating formula for mental disorders for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events). Id. 

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.  The Global 
Assessment of Functioning scale score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders  (4th ed. 1994)] 
(DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
contentions of the veteran; service medical records; reports 
of VA examination dated in February 1977, July 2000, August 
2000, and September 2000; and VA outpatient treatment records 
dated between 2000 and 2001.  

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the veteran's PTSD more closely approximates the 
criteria for the currently assigned 10 percent rating.  In 
this regard, the veteran was afforded a VA examination in 
August 2000.  He denied any difficulty with activities of 
daily living.  He related a fear and increased cautiousness 
while driving.  While he complained of nightmares and 
decreased sleep, he denied flashbacks, depressive symptoms, 
manic symptoms, and panic or anxiety attacks.  He also denied 
having hallucinations, suicidal ideation, or homicidal 
ideation.  

Upon physical examination, the examiner noted that the 
veteran did not really avoid thoughts, feelings or 
conversations associated with the in-service motor vehicle 
accident or assault.  There was no avoidance of stimuli.  He 
had irritability, hypervigilance, and an exaggerated startle 
response.  The examiner concluded that the veteran's PTSD was 
mild to moderate in severity and assigned a GAF of 68, which 
was indicative of some mild symptoms, but that the veteran 
was generally functioning pretty well.

VA outpatient treatment records dated between 2000 and 2001, 
have been associated with the claims folder.  These records 
are devoid of complaints referable to the veteran's PTSD.

A 10 percent rating is appropriate based on the 
aforementioned, there is no evidence to warrant an increased 
rating.  The objective medical evidence of record does not 
establish that there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events). 38 C.F.R. § 4.130.


Peptic ulcer disease and Hepatitis C

The veteran contends that a higher rating should be assigned 
due to the severity of his symptoms, and that the two 
disabilities should be assigned separate evaluations. 

The Board agrees that the two disorders should be rated 
separately.  The veteran has been assigned a combined 
noncompensable evaluation under diagnostic codes 7305 and 
7345.  Under diagnostic code 7305, a 10 percent rating is 
assigned for a mild ulcer with brief episodes of recurring 
symptoms. 38 C.F.R. § 4.114.  The veteran was additionally 
rated under diagnostic code 7345, for chronic liver disease 
without cirrhosis.  

Diagnostic code 7345 excludes hepatitis C and thus, the 
appropriate diagnostic code is 7354 for hepatitis C. Id.  As 
the Board has found that the appropriate criteria for rating 
hepatitis C is diagnostic code 7354, there is no restriction 
as with evaluations under diagnostic codes 7305 and 7345, 
that a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture. Id.

Therefore, the Board shall proceed with evaluating peptic 
ulcer disease and hepatitis C separately.  Under diagnostic 
code 7354 a noncompensable evaluation is assigned for 
nonsymptomatic hepatitis C. Id.  Note (2) following 
diagnostic code 7354 defines incapacitating episode as a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the Board first finds that peptic ulcer disease 
and hepatitis C should be rated separately.  Secondly, the 
Board finds that peptic ulcer disease more closely 
approximates the criteria for the next higher 10 percent 
rating.  However, hepatitis C more closely approximates the 
criteria for the currently assigned noncompensable 
evaluation.

Regarding peptic ulcer disease, upon VA examination in August 
2000, the veteran indicated that he had ulcers in his stomach 
and used Ranitidine 150 mg twice a day.  The veteran 
complained of abdominal pain and nausea about twice a week 
but that it was well controlled with medications, if he used 
them.  He denied diarrhea and constipation.

Physical examination revealed the abdomen was soft and 
depressible.  While peristalsis was present, there were no 
masses, tenderness or visceromegaly.  The veteran was 
diagnosed with peptic ulcer disease of the stomach.

VA outpatient treatment records dated between 2000 and 2001 
indicate the veteran complained of diarrhea and constipation.  
However, these records also indicate he was diagnosed with 
irritable bowel syndrome (IBS) and gastroesophageal reflux 
disease (GERD).

The objective medical evidence of record does not establish 
that the veteran's peptic ulcer is moderate with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations. 38 C.F.R. § 4.114, diagnostic code 7305.  A 
higher evaluation is not warranted.




In regard to hepatitis C, the August 2000 VA examination 
indicates the veteran was receiving no current treatment for 
hepatitis C.  Liver function tests were within normal limits.  
CBC was normal as was fasting blood sugar and creatine.  He 
was diagnosed with chronic active hepatitis C.  

VA outpatient treatment records dated between 2000 and 2001 
indicate that hepatitis C was seen.  Associated 
symptomatology was not reported.

The noncompensable evaluation for hepatitis C is appropriate 
and there is no evidence of record to warrant an initial 
compensable rating.  The objective evidence of record does 
not indicate that the veteran suffers from intermittent 
fatigue, malaise, and anorexia, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12 month period, in order to warrant a 10 
percent rating under 38 C.F.R. § 4.114. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 0 (zero) percent disabling 
for the service-connected hepatitis C. See Gilbert, supra.


Service Connection

Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 
38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 



When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A.§ 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). 

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities such as organic disease of the nervous system 
(sensorineural hearing loss) are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A.
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

A pre-existing injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease. 38 C.F.R. § 3.306(a).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service. 38 C.F.R. 
§ 3.306(b).


Analysis

Right shoulder pain

The service medical records indicate the veteran complained 
of right shoulder pain in May 1982.  He related a history of 
a pinched nerve.  Physical examination revealed full range of 
motion and no tenderness.  The veteran was diagnosed with 
muscle spasm.  In September 1998, he complained of muscle 
spasms following a motor vehicle accident.  He was diagnosed 
with right cervical and trapezius muscle spasm.  The February 
1999 Report of Medical History and Report of Medical 
Examination conducted in conjunction with separation from 
service, was negative for complaints or diagnoses regarding 
the right shoulder.

Upon VA joints and spine examination in August 2000, the 
veteran made no complaints regarding his right shoulder.  
There was no evidence of instability of the bilateral 
shoulders.  The veteran was not diagnosed with a right 
shoulder disability.  
VA outpatient treatment records dated between 2000 and 2001 
are devoid of any complaints or diagnoses regarding the right 
shoulder.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that service 
connection is not warranted for right shoulder pain.  While 
there is evidence that the veteran was diagnosed with muscle 
spasm following a motor vehicle accident in-service, that 
mere fact is not enough to establish service connection.  

The service medical records and subsequent post-service 
treatment records do not contain evidence of a chronic 
disability resulting from that injury.  As noted previously, 
the veteran's separation examination was negative for a 
diagnosis of a right shoulder disorder.  

However, what the Board finds most persuasive is the lack of 
a current diagnosis involving the right shoulder disorder, 
and "[i]n the absence of proof of present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Additionally, in view of the fact that the veteran feels he 
has a legitimate disorder subject to service connection, the 
Board notes the CAVC has held that pain per se is not a 
chronic acquired disability upon which to predicate a grant 
of service connection.  There is no basis upon which to 
predicate a grant of entitlement to service connection for 
right shoulder pain.  Benitez v. West, 13 Vet. App. 282 
(1999).

As the evidence is not in relative equipoise, the veteran may 
not be afforded the benefit of the doubt and his claim must 
be denied. Gilbert, supra.


Tinnitus

The service medical records are devoid of any complaints or 
diagnosis of tinnitus.  The veteran's military occupational 
specialty during service was as a finance specialist and 
personnel administration specialist.

Upon VA examination in August 2000, the veteran related a 
history of exposure to gunfire and artillery noise in 
service.  He indicated that his tinnitus had begun in 1980 or 
1981 when he was in the Army.  He stated that his tinnitus 
was periodic.  The examiner diagnosed the veteran with 
tinnitus and indicated that the extensive noise exposure in 
service could possibly be the etiology of his periodic 
tinnitus.

VA outpatient treatment records dated between 2000 and 2001 
were devoid of complaints or diagnosis of tinnitus.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that service 
connection is not warranted for tinnitus.  While the August 
2000 VA examiner indicated that the tinnitus was possibly 
related to the veteran's noise exposure in service, the Board 
finds that the opinion is not probative of the matter at 
hand.

The Board is not required to accept doctor's opinions that 
are based upon the appellant's recitation of medical history. 
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Further, 
medical history provided by the appellant and recorded by the 
examiner, is not competent medical evidence of a diagnosis. 
See Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Even if the Board were to concede a diagnosis of tinnitus, 
there is no evidence of record that the veteran sustained 
extensive noise exposure in service.  His military 
occupational specialty in service was as a finance specialist 
and personnel administration specialist.  Thus, the 
examiner's opinion was based on an inaccurate history 
provided by the veteran.

Moreover, the Board finds that August 2000 opinion as to an 
etiology of the veteran's tinnitus is too speculative in that 
the examiner indicated that tinnitus was possibly due to 
extensive noise exposure in service.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record; bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are not 
probative medical opinions)(Emphasis added.).  

As the evidence is not in relative equipoise, the veteran may 
not be afforded the benefit of the doubt and his claim must 
be denied. Gilbert, supra.


Bilateral Hearing Loss

The veteran's service medical records contain various 
audiology examinations.  In April 1974, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
10
LEFT
15
10
15
-
10

In April 1976, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
0
0
LEFT
15
10
5
5
10

An entry dated in October 1982 indicated the veteran had mild 
hearing loss.  There were no accompanying audiograms.  
However, in June 1987, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
        
0
5
0
-5
LEFT
5
5
0
0
0

In September 1995, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
        
5
5
5
10
LEFT
5
5
0
5
10

Finally, upon separation examination in February 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
       
15
15
15
10
LEFT
20
5
5
5
10

The veteran was afforded a VA audiology examination in August 
2000.  At that time, pure tone thresholds, in decibels, were 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
        
20
20
15
20
LEFT
20
15
15
15
15

Speech recognition using the Maryland CNC word lists resulted 
in a score of 96 percent bilaterally.  The examiner noted 
that the veteran had normal hearing bilaterally.

VA outpatient treatment records dated between 2000 and 2001 
were devoid of complaints or diagnoses of bilateral hearing 
loss.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that service 
connection is not warranted for bilateral hearing loss.  For 
a hearing loss claim, impaired hearing will be considered a 
disability for VA purposes when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores, using the Maryland CNC Test, are less than 94 
percent.  See 38 C.F.R. § 3.385.

In the instant case, the veteran does not meet the objective 
criteria in order to establish service connection for 
bilateral hearing loss and and "[i]n the absence of proof of 
present disability there can be no valid claim."  Brammer, 
supra.  As the evidence is not in relative equipoise, the 
veteran may not be afforded the benefit of the doubt and his 
claim must be denied. Gilbert, supra.


Facial and Scalp Rash

The service medical records show the veteran was repeatedly 
treated for pseudofolliculitis barbae (PFB).  The papular 
eruptions were linked to shaving.  Lesions were seen on the 
veteran's face, neck, chin, and under the left arm.  It was 
noted that he had a face and scalp rash in October 1996.  
There were no diagnoses made on the February 1999 separation 
examination.

The veteran was previously awarded service connection for 
pseudofolliculitis of the bearded area in an April 1977 
rating decision.  A noncompensable rating has been in effect 
since July 1976.

Upon VA skin examination in September 2000, the veteran 
reported having whitish flaky areas on the face, scalp, and 
arms that were pruritic.  Physical examination found no rash 
on the veteran's face or scalp.  There were some papules seen 
in the veteran's bearded area.  The examiner diagnosed the 
veteran with a history of rash on the face and scalp.  The 
examiner noted that the veteran indicated that he had no 
further problems with these rashes in over one year.

VA outpatient treatment records dated between 2000 and 2001 
are devoid of complaints or diagnoses of a facial or scalp 
rash.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that service 
connection is not warranted for a facial or scalp rash.  As 
noted previously, service connection is already in effect for 
pseudo folliculitis.  The most recent evidence of record, 
specifically the September 2000 VA examination, does not 
contain findings of a facial or scalp rash.  
Thus, in the absence of proof of present disability, there is 
no valid claim.  Brammer, supra.  As the evidence is not in 
relative equipoise, the veteran may not be afforded the 
benefit of the doubt and his claim must be denied. Gilbert, 
supra.


Sinusitis and rhinitis

The service medical records are devoid of any complaints or 
diagnoses of sinusitis or rhinitis.  Upon VA examination in 
July 2000, the veteran complained of frontal headaches, 
watery eyes, maxillary pain and postnasal drip.  Sinus x-rays 
showed hypogenesis of the right frontal sinus and minimal 
hyperplastic membrane thickening indicative of chronic 
sinusitis of both maxillary sinuses.  The veteran was 
diagnosed with sinusitis and allergic rhinitis by history.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that service 
connection is not warranted for sinusitis or rhinitis.  As 
noted previously, there was no evidence of a diagnosis of 
either sinusitis or rhinitis during the veteran's military 
service.  The most recent evidence of record, specifically 
the July 2000 VA examination, showed radiographic evidence 
consistent with chronic sinusitis.  The examiner diagnosed 
sinusitis with rhinitis by history only as neither disorder 
was shown on clinical examination.  Additionally, the 
examiner did not link either sinusitis or rhinitis to 
service.  Thus, in the absence of proof of present 
disability, there is no valid claim.  Brammer, supra.  As the 
evidence is not in relative equipoise, the veteran may not be 
afforded the benefit of the doubt and his claim must be 
denied. Gilbert, supra.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
arterial hypertension is denied.

Entitlement to an initial rating in excess of 10 percent for 
migraine headache with post-traumatic exacerbation is denied.
Entitlement to an initial rating in excess of 10 percent for 
PTSD is denied.

Entitlement to a separate initial compensable evaluation of 
10 percent for peptic ulcer disease is granted, subject to 
the controlling regulations governing monetary awards.

Entitlement to an initial compensable evaluation for 
hepatitis C is denied.

Entitlement to service connection for right shoulder pain is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a facial and scalp rash 
is denied.

Entitlement to service connection for sinusitis and rhinitis 
is denied.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
As the Board noted earlier, the RO has not issued a SOC 
addressing the veteran's NOD with its February 2002 rating 
decision wherein entitlement to service connection for 
Hepatitis A and B was denied.  Accordingly, the veteran is 
entitled to a SOC in response to his NOD, and the case must 
be remanded to the RO to cure this procedural defect.  
Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 
12 Vet. App. 238 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should issue a statement 
of the case addressing the denial of 
entitlement to service connection for 
hepatitis A and B.  The VBA AMC should 
advise the veteran of the need to timely 
file a substantive appeal if he wishes 
appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



